Citation Nr: 1515584	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

The Veteran has PTSD as a result of an in-service stressor that is consistent with the type, place, and circumstance of his Vietnam service and has been confirmed by a VA psychiatrist as the cause of his symptoms. 


CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD due to stressors that occurred during active duty service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran contends that noncombat-related stressors occurred during his service in Vietnam causing his PTSD.  As the Veteran's claimed stressor does not involve being engaged in combat with the enemy, usually, his lay testimony alone would not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record usually has to contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor(s).  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)

The Board finds that the evidence establishes the criteria for a grant of service connection for PTSD.  The Board acknowledges an April 2011 VA examiner did not diagnosis the Veteran with PTSD but instead diagnosed anxiety disorder, NOS, unrelated to the Veteran's active service.  Nevertheless, shortly thereafter, in August 2011, a VA psychologist provided an Axis I diagnosis of PTSD.  Since that time the Veteran has received regular treatment for PTSD.  The treatment and diagnosis have been continued through the most recent VA treatment records included in the claims file.  

VA treatment records reveal the Veteran has reported stressors related to his active service in Vietnam, including hearing loud explosions, being station near a radar facility where there were constant sirens and one actual attack, and being at Cam Rahn Bay when it was over ran and he had to hide and hike to safety.  The Board finds that these reported stressors meet the criteria of 38 C.F.R. § 3.304(f) and are consistent with the place, type, and circumstances of the Veteran's service.  Service personnel records confirm that the Veteran served in Vietnam from January 1969 to February 1969 as a light weapon infantryman.           

As the Veteran's reported stressors meet the criteria of 38 C.F.R. § 3.304(f), verification of the stressors is possible if a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the Veteran's symptoms to the stressor.   Since the VA psychiatrist diagnosed PTSD she has always noted the stressors list above as being significant PTSD events when diagnosing PTSD.  The Board finds this to be satisfactory evidence that the VA psychiatrist found that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.

Thus, the record contains adequate verification of the Veteran's claimed stressors and all the required elements of service connection are met in this case. The claim for service connection for PTSD is granted.   


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


